Citation Nr: 1212105	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-03 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for residuals of a traumatic brain injury, to include migraine headaches.

3.  Entitlement to an initial compensable evaluation for a left ankle disability, characterized as calcaneofibular and anterior talofibular ligament tears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The service connection claims on appeal are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected left ankle disability, characterized as calcaneofibular and anterior talofibular ligament tears, is manifested by no worse than slight limitation of motion.  Ankylosis of the left ankle joint has not been shown.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left ankle disability characterized as calcaneofibular and anterior talofibular ligament tears have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial compensable evaluation for the service-connected left ankle disability, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service and VA treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examinations are adequate for adjudication purposes.  The December 2007, September 2008, December 2008, and October 2009 examiners described in full the current manifestations of the Veteran's left ankle disability.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file, and he has not contended otherwise.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Rating For Service-Connected Left Ankle Disability

The Veteran seeks an initial compensable evaluation for his service-connected left ankle disability.  In this regard, the Board notes that disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran's service-connected left ankle disability is currently evaluated as noncompensable under DC 5262, which addresses impairment of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO, DC 5262.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Board finds that the more appropriate DC to characterize the Veteran's left ankle condition is DC 5271, which provides for a 10 percent evaluation for moderate limitation of motion of the ankle and a 20 percent evaluation for marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  See also 38 C.F.R. § 4.71, Plate II (reflecting the normal range of motion of the ankle joint).  Here, there are no findings in the medical evidence of tibia and fibula impairment.  Thus, DC 5271 more accurately reflects the Veteran's left ankle disability.  

Further, when evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At a December 2007 VA examination, the Veteran complained of daily pain that he rated 2/10 and numbness along the left lateral aspect of his ankle.  He also reported monthly flare-ups lasting 1-2 days that he rated as 5/10, but denied any limitation of motion.  He used an ankle brace when running.  He denied any episodes of dislocation or subluxation.  He also denied any functional limitations on standing or walking, and was able to perform his job duties without difficulty.  Upon examination, dorsiflexion was limited to 10 degrees with no complaints of pain.  The Veteran stated that further range of motion would result in pain.  As the Veteran declined to perform repetitive testing of range of motion, the examiner was unable to provide the DeLuca information or express an opinion as to the degree to which the pain would limit functional ability during flare-ups or with repeated used of the lower back over a period of time.  The Achilles tendon was normal.  There was varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  There was no weakness or instability.  There was no ankylosis.  Motor, sensory, and reflex examinations were normal.  X-rays showed findings of cortical irregularity along the medial malleolus.  

The Veteran underwent VA examinations in September and December 2008 with the same provider who had examined him in December 2007.  The complaints and physical findings were essentially unchanged from the previous examination with the exception that the Veteran was unemployed.  Significantly, the September and December 2008 evaluations of the Veteran's left ankle reflect full range of motion without pain, subjective complaints of pain upon further range of motion testing but normal muscle tone with no atrophy, tendon irregularity, instability, or ankylosis.  

An October 2009 VA examination report shows that the Veteran reported instability, a daily pain level of 3-4, weakness, morning stiffness, and swelling after athletic events.  He thought that his left ankle looked bigger than his right ankle.  He sometimes tripped at the bottom of stairs.  He also reported flare-ups during sports activities.  He played basketball two times per week, and his ankle was always sore afterwards.  He either taped the ankle or wore a splint when playing basketball.  The Veteran reported flare-up pain of 7/10, during which time he either limited the amount of time that he played basketball or did not play.  The ankle did not restrict his job as security guard.  If the ankle did bother him, he did less walking although it was sore at the end of the day.  He denied the use of crutches or canes.  He could stand for 30 minutes and walk for 20 minutes.  Upon examination, the ankle was anatomically normal.  There was no definite swelling, effusion, or synovitis.  There was good dorsalis pulse.  Dorsiflexion was limited to 20 degrees.  Monofilament testing was palpable, but diminished over the left lateral malleolus.  The Veteran was able to stand on his heels and toes with difficulty.  The Achilles tendon was intact and normal.  X-rays showed cortical irregularity along the medial malleolus.

As no worse than slight limitation of motion of the Veteran's left ankle has been shown, a compensable rating of 10 percent, pursuant to DC 5271, is not warranted.  In addition, the Board has considered the Veteran's complaints of left ankle pain upon repeated range of motion testing.  Significantly, however, the multiple pertinent examinations completed during the current appeal demonstrated no definite swelling, effusion, or instability.  Further, muscle tone has been found to be normal, with no atrophy.  Accordingly, a compensable evaluation due to additional functional impairment as a result of pain, weakness, fatigue, incoordination, and lack of endurance upon repeated use of the left ankle joint is not warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, the examinations conducted during the current appeal have consistently shown no ankylosis of the Veteran's left ankle.  Accordingly, a compensable rating, pursuant to DC 5270, is not warranted.  

The Veteran genuinely believes that his left ankle condition should be rated as compensably disabling.  He is competent to report his symptomatology.  However, as a layperson lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the evaluation of his left ankle disability, and his views are of no probative value.  Further, even if his opinion were entitled to some probative value, it is far outweighed by the detailed opinion provided by the medical professionals who performed detailed examinations that did not provide objective evidence supportive of the criteria necessary for a compensable rating.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) & Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected left ankle disability, characterized as calcaneofibular and anterior talofibular ligament tears.  There is no doubt to be resolved, and an initial compensable evaluation for this disability is not warranted. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability.  There is no evidence of marked interference with employment solely due to the left ankle disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Lastly, the Board has considered whether a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) should be considered.  In the present appeal, the Veteran has repeatedly stated that he has never missed work due to his left ankle disability.  Therefore, the Board finds that a claim for a TDIU has not been raised by the current record.

ORDER

Entitlement to an initial compensable rating for a left ankle disability characterized as calcaneofibular and anterior talofibular ligament tears is denied.

REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.
Allergic Rhinitis

The Veteran contends that he has chronic allergic rhinitis that began in service.  In particular, he reports developing allergies in 2003 or 2004 while stationed in Arkansas.  He further contends that he did not have allergies prior to service.

An April 2003 commission examination contains normal ear, nose, and throat evaluations.  In the accompanying medical history report, the Veteran checked the "no" box for sinusitis and hay fever.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, and the burden falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and that (2) the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  Based on the evidence of record, the Board finds that the Veteran is presumed to have been sound upon enlistment. 

Medical history reports dated April 2003, July 2003, and May 2006 show that the Veteran again checked the "no" box for sinusitis and hay fever.  He denied a history of allergies on a March 2006 dental questionnaire.

The April 2007 separation examination contains normal ear, nose, and throat evaluations.  In the accompanying medical history report, the Veteran checked the "yes" box for sinusitis and hay fever.  He reported constant sneezing and sinus pressure all day long during hay fever season.  He also reported these problems on his April 2007 dental health questionnaire.  An April 2007 service treatment record (STR) contains a diagnosis of allergic rhinitis.

A December 2007 VA examination report shows that the Veteran reported experiencing hay fever after being stationed in Arkansas in 2003 or 2004.  Specifically, he complained of itchy nose, watery eyes, and sneezing.  He took Claritin seasonally during flare-ups.  A physical examination was negative.  The examiner gave the following diagnosis:  "No evidence of chronic allergic rhinitis as a chronic disabling condition, there is no evidence of chronic sinusitis.  This is a common condition found within the general population and more likely than not existed prior to entry into military service."

In the May 2008 notice of disagreement (NOD), the Veteran stated that he was not experiencing any rhinitis symptoms at the time of the VA examination because it had occurred during December, a time of year when he does not have symptoms.  He stated that a Coast Guard physician's assistant had told him that the onset of his seasonal allergies "was brought on by all of the sanding, chipping, painting and engine room I work I performed while on active duty."

A June 2008 post-service VA treatment record shows that the Veteran gave a history of allergies with sore throats, sinus headaches, rhinorrhea, congestion, sneezing, and itching.

The Veteran is competent and credible to report that he has experienced symptoms of allergic rhinitis (i.e., a stuffy and runny nose, sneezing, and itchy eyes) while on active duty and since that time because these symptoms are observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the December 2007 VA examiner's opinion is inadequate.  First, the Veteran's current diagnosis is unclear.  It appears the examiner diagnosed the Veteran with allergic rhinitis, but not chronic allergic rhinitis; however, this is not entirely clear.  [The examiner acknowledged the Veteran's need for medication on a "seasonal" basis but conclude that the Veteran does not have chronic allergic rhinitis or chronic sinusitis.]  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Second, the examiner's conclusion that the Veteran's problems "more likely than not" existed prior to service not only utilizes the wrong standard, but is not probative.  The question of whether there was a pre-existing disability is not raised by the record.  As discussed above, every Veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  No defects as to the Veteran's ears, nose, or throat were noted at the examination for entry into service.  In the accompanying medical history the Veteran reported no allergies.  He has consistently stated that he did not have problems with allergies until he was stationed in Arkansas.  There is no clear and unmistakable evidence of a pre-existing disability.  As such, the Veteran is presumed sound at entry. 

Thus, on remand the Veteran should be afforded a new VA examination to clarify what his current diagnosis is and whether it is related to service.

Residuals of Traumatic Brain Injury

The Veteran claims service connection for headaches that he alleges are related to an in-service head injury.  A head injury in service is established; STRs document a concussion that was sustained in April 2006 while weightlifting.  Three weeks later, in May 2006, the Veteran sought treatment for frequent headaches that had occurred since the accident.  He was given an injection of Tordol, and his headache resolved.  The diagnosis was tension-type headache, episodic.

A December 2007 VA neurological examination report shows that the Veteran complained of headaches that were not prostrating; ordinary activity was possible.  They usually lasted for several hours.  The examiner reviewed the claims file and noted that the Veteran had been released after the Tordol injection "without further evidence of need for treatment."  The diagnosis was normal neurological examination.  The examiner found no evidence of a chronic condition of migraine headaches or neurological deficit during service.

Significantly, however, in the May 2008 NOD, the Veteran described recurrent headaches occurring at least once per month for the past year.  He claimed that the headaches were prostrating.  He also stated that this condition did not exist prior to service.  The December 2007 VA examiner did not consider the Veteran's reported continuity of symptoms.  Accordingly, another opinion is needed to address this factor.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current allergic rhinitis that he may have.  The claims file, to include a copy of this remand, must be made available to the examiner for review.  A notation that this review has taken place should be made in the evaluation report.  All pertinent testing should be accomplished, and the results of any such studies should be annotated in the examination report.  

All pertinent testing should be annotated in the evaluation report.  Following a review of the claims folder and an examination of the Veteran, the examiner should specifically state whether a diagnosis of allergic rhinitis is appropriate.  For any such allergic rhinitis diagnosed on examination, the examiner should opine as to whether it at least as likely as not, i.e., 50 percent or greater probability, that such diagnosed disability had its clinical onset in service or is otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports of relevant symptomatology since service.  

A complete rationale for any opinion expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Also, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current and chronic residuals of a traumatic brain injury, to include a chronic headache disorder.  The claims file, to include a copy of this remand, must be made available to the examiner for review.  A notation that this review has taken place should be made in the evaluation report.  All pertinent testing should be accomplished, and the results of any such studies should be annotated in the examination report.  

All pertinent testing should be annotated in the evaluation report.  After reviewing the claims folder and examining the Veteran, the examiner should specifically state whether a diagnosis of chronic residuals of a traumatic brain injury, to include a chronic headache disorder, is appropriate.  For any such diagnosed disability, the examiner should opine as to whether it at least as likely as not, i.e., 50 percent or greater probability, that such diagnosed disability had its clinical onset in service or is otherwise related to a disease or injury incurred in service, including the 2006 concussion.  In answering this question, the examiner should address the Veteran's competent reports of headaches since service.

A complete rationale for any opinion expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claims of entitlement to service connection for allergic rhinitis and entitlement to service connection for residuals of a traumatic brain injury, to include migraine headaches.  If either of these benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


